80 So.3d 438 (2012)
In the Interest of S.D., a child.
S.B., Appellant,
v.
Department of Children and Family Services and Guardian Ad Litem Program, Appellees.
No. 2D11-4782.
District Court of Appeal of Florida, Second District.
February 22, 2012.
Toni A. Butler of Alderuccio & Butler, LLC, Naples, for Appellant.
Jennifer S. Paullin, Tavares, for Appellee Guardian ad Litem Program.
Jeffrey Dana Gillen, West Palm Beach, for Appellee Department of Children and Family Services.
ALTENBERND, Judge.
The Mother, S.B., appeals the order terminating her parental rights to her four-year-old child, S.D. At the termination hearing, it was undisputed that the Mother's parental rights had been previously terminated as to three of S.D.'s half-siblings. Competent, substantial evidence supports the trial court's finding that the Department of Children and Family Services ("DCF") proved a ground for termination by clear and convincing evidence and that termination was in the manifest best interest of S.D. See §§ 39.806(1)(i), 39.810, Fla. Stat. (2010); In re the Adoption of Baby E.A.W., 658 So.2d 961, 967 (Fla.1995); C.L. v. Dep't of Children & Family Servs., 943 So.2d 272, 273 (Fla. 3d DCA 2006). We, therefore, affirm.
*439 Because DCF was required to prove only one ground for termination, we do not need to decide whether the trial court correctly relied on section 39.806(1)(l) as an alternative ground for termination. See § 39.802(4)(a), Fla. Stat. (2010); cf. A.H. v. Dep't of Children & Families, 63 So.3d 874, 877 (Fla. 1st DCA 2011). Section 39.806(1)(l) has an effective date of July 1, 2008, which means it became effective after the filing of the dependency proceeding but before the filing of the termination proceeding in this case. See Ch.2001-245, § 16, Laws of Fla.
Affirmed.
CASANUEVA and KELLY, JJ., Concur.